               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
                         WICHITA DIVISION


UNITED STATES OF AMERICA    )
                            )
   v.                       )                 6:17-CR-10142-EFM-1
                            )
BOGDANA ALEXANDROVNA MOBLEY )


                             EXHIBIT LIST

  No.                                Description
400       20130803 Incident Report
401       20131225 Incident Report

      Date:     February 27, 2019

                                        Respectfully submitted,

                                        s/ Craig M. Divine, Esq.
                                        Kan. Bar # 24747
                                        Divine Law Office, LLC
                                        104 W 9th St., Ste. 404
                                        Kansas City, MO 64105
                                        T 816.474.2240
                                        divinelaw@live.com

                                        s/ Murdoch Walker, II, Esq.
                                        Ga. Bar # 163417
                                        Pro Hac Vice
                                        M 843.540.7903
                                        mwalker@lowtherwalker.com
                                            s/ Joshua Sabert Lowther, Esq.
                                            Ga. Bar # 460398
                                            Pro Hac Vice
                                            M 912.596.2935
                                            jlowther@lowtherwalker.com

                                            Lowther | Walker LLC
                                            101 Marietta St., NW, Ste. 3325
                                            Atlanta, GA 30303
                                            T 404.496.4052
                                            http://www.lowtherwalker.com

                                            Attorneys for Defendant
                                            Bogdana Alexandrovna Mobley


                          CERTIFICATE OF SERVICE

      I hereby certify that on February 27, 2019, I electronically filed the

foregoing WITNESS LIST with the Clerk of the United States District Court for

the District of Kansas by way of the CM/ECF system, which automatically will

serve this document on the attorneys of record for the parties in this case by

electronic mail.

                                            s/ Craig M. Divine, Esq.
                                            Kan. Bar # 24747
                                            Divine Law Office, LLC
                                            104 W 9th St., Ste. 404
                                            Kansas City, MO 64105
                                            T 816.474.2240
                                            divinelaw@live.com




                                        2
